Robinson, J.
(concurring specially). I concur in the opinion of Chief Justice Christianson. The purpose of this suit is to enjoin the county auditor from reducing the excessive Bismarck tax levies to the limitations provided by statute. Laws 1919, chap. 214; Special Session 1919, chap. 61. By chapter 214 the annual tax levy of any county or political subdivision thereof (or therein) must not exceed by more than 10 per cent the amount that would be produced by a levy of the *555maximum rate on the assessed valuation of 1918. By chapter 61 the annual tax levy in any county, village, town, or city must not exceed by more than 10 per cent the amount that would be provided by a levy of the maximum, rate on the assessed valuation of 1918.
By the office of the attorney general, it was held that the limitations of chapter 211 did not apply to a city, because it is not a political subdivision of a county. That construction was entirely too narrow, and it was corrected by chapter 61, though the correction was needless, as the obvious purpose of the first act was to make a uniform limitation on all tax levies. Under the narrow and erroneous construction given to the act, tax levies were made in excess of the limitations. Then there went up a great and continuous roar against the excessive tax levies; now there goes up a similar roar against reducing the erroneous levies to the limitation of the statutes. It shows how some good people are anxious to levy excessive taxes in violation of a plain statute, and then to impugn the law for permitting them to do the wrong, and then they curse the law which forces them to correct the wrong. However, the law must prevail. The wrongs must be made right.